DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.
 
Allowable Subject Matter
Claims 21-26, 37, 39-43, and 49-56 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art neither discloses nor suggests in the context of claim 37, “…depositing a sacrificial layer into the cavities,…removing a portion of the sacrificial layer…depositing an optical material into (said removed portion);…removing a portion of the remaining sacrificial layer … and depositing the wavelength converting layer into (said removed remaining portion).”  Prior art Deeben in Fig. 6 and para. [0106-0109] discloses a method of making a wavelength conversion grid without utilizing a sacrificial layer.  Likewise, the prior art neither disclose nor suggests in the context of claim 21, the use of a sacrificial layer to provide a wavelength conversion structure comprising, “…a wavelength converting layer having…a second surface…an optical material layer having a first surface…the first surface in direct contact with the second surface of the wavelength converting layer… (and) a trace sacrificial material between the optical material layer and the wavelength converting layer…”  Particularly, in the context of claim 1, the prior art does not provide for the trace sacrificial material being between the optical material layer and the wavelength converting layer while the latter two elements are in direct contact.  

Claims 39-40 and 54-56 are allowable as depending from claim 37.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou


/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891